DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-11, with respect to the rejection(s) of claim(s) 1, 9-11, 15-17, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. None of the previously cited references disclose the models of oil degradation of the other vehicles are based on time and number of miles traveled respectively by the other vehicles, the comparison determining whether oil degradation of the vehicle occurs over a shorter distance or in less time than that of the other vehicles of the same model.  Therefore, the rejection and those depending therefrom have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berndorfer (US Patent Application Publication 2003/0083825) in view of Schneider (US Patent Application Publication 2014/0019068) and further in view of Pierro (US Patent Number 6,301,531).
Regarding claim 1, Berndorfer discloses an apparatus to monitor oil quality of an automotive vehicle, the apparatus comprising:
a sensor (16) that generates a signal indicative of a characteristic of the oil;
a processor (18) configured to determine the oil quality from the signal [0023]; and
a communication component (22) to transmit over a communications network to a server external to the vehicle (26) an indication of whether the determined oil quality meets an unacceptability criterion [0022-0024] [0027].
Berndorfer does not disclose wherein, when the determined oil quality meets the unacceptability criterion, the sever is configured to: determine a model of oil degradation of the oil of the vehicle over time and over a number of miles traveled by the vehicle; compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that are of a same model as the vehicle; determine based on the comparison whether the oil degradation of the vehicle is greater than that of the other vehicles of the same model; and generate an analysis result including the determination of the oil degradation of the vehicle.                                                                   
Schneider discloses an apparatus to monitor oil quality of an automotive vehicle including a communication component to transmit over a communications network to a server external to the vehicle an indication of whether the determined oil quality meets an unacceptability criterion [0036], wherein when a determined oil quality meets an unacceptability criterion [0074], a server [0031-0032, 0034] is configured to: 
determine a model of oil degradation of the oil of a vehicle over time and over a number of miles traveled by the vehicle [0041-0042] [0056-0058];
compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that are of a same model as the vehicle [0065-0068] [0077]; 
determine based on the comparison whether the oil degradation of the vehicle is greater than that of the other vehicles of the same model [0069-0070]; and
generate an analysis result including the determination of the oil degradation of the vehicle [0103] [0105-0109]. 
Schneider teaches that these steps generate a model of oil degradation that comprises a single index value [0101-0102] that can be used to analyze the effect of various hardware changes will have on the vehicle [0113]. Schneider demonstrates how the resulting analysis can be used to supply a time remaining on the useful life of the engine oil [0103-0104]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the server disclosed by Schneider with the apparatus disclosed by Berndorfer, or to configure the server disclosed by Berndorfer in the manner disclosed by Schneider. The combination or configuration provides a useful analysis on the effect of vehicle hardware changes and provides an estimation of the remaining life of the engine oil.
	Berndorfer, as modified by Schneider, does not disclose the server is configured to compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that have had their respective oil quality meet the unacceptability criterion, wherein the models of oil degradation of the other vehicles are based on time and a number of miles traveled respectively by the other vehicles; and to determine based on the comparison whether the oil degradation of the vehicle occurs over a shorter distance or in less time than that of the other vehicles. 
	Pierro discloses a server (114) configured to: compare a model of oil degradation of a vehicle to models of oil degradation of other vehicles that have had their respective oil quality meet an unacceptability criterion (Col. 4, lines 32-47) (Col. 5, lines 1-13), wherein the models of oil degradation of the other vehicles are based on time and a number of miles traveled respectively by the other vehicles (Col. 5, lines 31-43) and to determine based on the comparison whether the oil degradation of a vehicle occurs over a shorter distance or in less time than that of the other vehicles (Col. 5, lines 31-43). 
	Pierro teaches that the ability to automatically diagnose when the oil system or other components of a vehicle will encounter a problem has a positive impact on minimizing vehicle downtime (Col. 1, lines 5-15). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the model of oil degradation disclosed by Pierro, which is based on a time and number of miles traveled, with the server connected to the vehicle and other vehicles disclosed by Berndorfer, as modified by Schneider, in order to automatically diagnose when the oil system meets an unacceptability criterion prior to component failure. Pierro demonstrates that identifying this criterion minimizes vehicle downtime by preventing vehicle breakdowns. 
Regarding claim 9, Berndorfer further discloses wherein the processor is further configured to: 
predict a vehicle state that includes a predicted parameter from a current vehicle state that includes a current parameter of the oil quality [0007] [0024]. 
Regarding claim 10, Berndorfer further discloses wherein the predicted parameter is time to next oil change [0024, as shown in Figures 2-4]. 
Regarding claim 11, Berndorfer discloses an automotive vehicle (26) comprising:
a sensor (16) that generates a signal indicative of a characteristic of the oil;
a processor (18) configured to determine the oil quality from the signal [0023]; and
a communication component (22) to transmit over a communications network to a server external to the vehicle (26) an indication of whether the determined oil quality meets an unacceptability criterion [0022-0024] [0027].
Berndorfer does not disclose wherein, when the determined oil quality meets the unacceptability criterion, the sever is configured to: determine a model of oil degradation of the oil of the vehicle over time and over a number of miles traveled by the vehicle; compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that are of a same model as the vehicle; determine based on the comparison whether the oil degradation of the vehicle is greater than that of the other vehicles of the same model; and generate an analysis result including the determination of the oil degradation of the vehicle.                                                                   
Schneider discloses an apparatus to monitor oil quality of an automotive vehicle including a communication component to transmit over a communications network to a server external to the vehicle an indication of whether the determined oil quality meets an unacceptability criterion [0036], wherein when a determined oil quality meets an unacceptability criterion [0074], a server [0031-0032, 0034] is configured to: 
determine a model of oil degradation of the oil of a vehicle over time and over a number of miles traveled by the vehicle [0041-0042] [0056-0058];
compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that are of a same model as the vehicle [0065-0068] [0077]; 
determine based on the comparison whether the oil degradation of the vehicle is greater than that of the other vehicles of the same model [0069-0070]; and
generate an analysis result including the determination of the oil degradation of the vehicle [0103] [0105-0109]. 
Schneider teaches that these steps generate a model of oil degradation that comprises a single index value [0101-0102] that can be used to analyze the effect of various hardware changes will have on the vehicle [0113]. Schneider demonstrates how the resulting analysis can be used to supply a time remaining on the useful life of the engine oil [0103-0104]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the server disclosed by Schneider with the apparatus disclosed by Berndorfer, or to configure the server disclosed by Berndorfer in the manner disclosed by Schneider. The combination or configuration provides a useful analysis on the effect of vehicle hardware changes and provides an estimation of the remaining life of the engine oil. 
Berndorfer, as modified by Schneider, does not disclose the server is configured to compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that have had their respective oil quality meet the unacceptability criterion, wherein the models of oil degradation of the other vehicles are based on time and a number of miles traveled respectively by the other vehicles; and to determine based on the comparison whether the oil degradation of the vehicle occurs over a shorter distance or in less time than that of the other vehicles. 
	Pierro discloses a server (114) configured to: compare a model of oil degradation of a vehicle to models of oil degradation of other vehicles that have had their respective oil quality meet an unacceptability criterion (Col. 4, lines 32-47) (Col. 5, lines 1-13), wherein the models of oil degradation of the other vehicles are based on time and a number of miles traveled respectively by the other vehicles (Col. 5, lines 31-43) and to determine based on the comparison whether the oil degradation of a vehicle occurs over a shorter distance or in less time than that of the other vehicles (Col. 5, lines 31-43). 
	Pierro teaches that the ability to automatically diagnose when the oil system or other components of a vehicle will encounter a problem has a positive impact on minimizing vehicle downtime (Col. 1, lines 5-15). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the model of oil degradation disclosed by Pierro, which is based on a time and number of miles traveled, with the server connected to the vehicle and other vehicles disclosed by Berndorfer, as modified by Schneider, in order to automatically diagnose when the oil system meets an unacceptability criterion prior to component failure. Pierro demonstrates that identifying this criterion minimizes vehicle downtime by preventing vehicle breakdowns. 
Regarding claim 15, Berndorfer further discloses wherein the processor is further configured to: 
predict a vehicle state that includes a predicted parameter from a current vehicle state that includes a current parameter of the oil quality [0007] [0024]. 
Regarding claim 16, Berndorfer further discloses wherein the predicted parameter is time to next oil change [0024, as shown in Figures 2-4]. 
Regarding claim 17, Berndorfer discloses a method of monitoring oil quality in an automotive vehicle, the method comprising:
determining the oil quality from characteristic data generated by a sensor (16) [0020-0021] [0034];
determining whether the oil quality meets an unacceptability criterion [0024] [0027]; and 
transmitting over a communications network to a server external to the vehicle (26) an indication that the oil quality meets the unacceptability criterion responsive to the oil quality meeting the unacceptability criterion [0022-0024] [0027]. 
Berndorfer does not disclose wherein, when the determined oil quality meets the unacceptability criterion, the sever is configured to: determine a model of oil degradation of the oil of the vehicle over time and over a number of miles traveled by the vehicle; compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that are of a same model as the vehicle; determine based on the comparison whether the oil degradation of the vehicle is greater than that of the other vehicles of the same model; and generate an analysis result including the determination of the oil degradation of the vehicle.                                                                   
Schneider discloses an apparatus to monitor oil quality of an automotive vehicle including a communication component to transmit over a communications network to a server external to the vehicle an indication of whether the determined oil quality meets an unacceptability criterion [0036], wherein when a determined oil quality meets an unacceptability criterion [0074], a server [0031-0032, 0034] is configured to: 
determine a model of oil degradation of the oil of a vehicle over time and over a number of miles traveled by the vehicle [0041-0042] [0056-0058];
compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that are of a same model as the vehicle [0065-0068] [0077]; 
determine based on the comparison whether the oil degradation of the vehicle is greater than that of the other vehicles of the same model [0069-0070]; and
generate an analysis result including the determination of the oil degradation of the vehicle [0103] [0105-0109]. 
	Schneider teaches that these steps generate a model of oil degradation that comprises a single index value [0101-0102] that can be used to analyze the effect of various hardware changes will have on the vehicle [0113]. Schneider demonstrates how the resulting analysis can be used to supply a time remaining on the useful life of the engine oil [0103-0104]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the server disclosed by Schneider with the automotive vehicle disclosed by Berndorfer, or to configure the server disclosed by Berndorfer in the manner disclosed by Schneider. The combination or configuration provides a useful analysis on the effect of vehicle hardware changes and provides an estimation of the remaining life of the engine oil.
Berndorfer, as modified by Schneider, does not disclose the server is configured to compare the model of oil degradation of the vehicle to models of oil degradation of other vehicles that have had their respective oil quality meet the unacceptability criterion, wherein the models of oil degradation of the other vehicles are based on time and a number of miles traveled respectively by the other vehicles; and to determine based on the comparison whether the oil degradation of the vehicle occurs over a shorter distance or in less time than that of the other vehicles. 
	Pierro discloses a server (114) configured to: compare a model of oil degradation of a vehicle to models of oil degradation of other vehicles that have had their respective oil quality meet an unacceptability criterion (Col. 4, lines 32-47) (Col. 5, lines 1-13), wherein the models of oil degradation of the other vehicles are based on time and a number of miles traveled respectively by the other vehicles (Col. 5, lines 31-43) and to determine based on the comparison whether the oil degradation of a vehicle occurs over a shorter distance or in less time than that of the other vehicles (Col. 5, lines 31-43). 
	Pierro teaches that the ability to automatically diagnose when the oil system or other components of a vehicle will encounter a problem has a positive impact on minimizing vehicle downtime (Col. 1, lines 5-15). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the model of oil degradation disclosed by Pierro, which is based on a time and number of miles traveled, with the server connected to the vehicle and other vehicles disclosed by Berndorfer, as modified by Schneider, in order to automatically diagnose when the oil system meets an unacceptability criterion prior to component failure. Pierro demonstrates that identifying this criterion minimizes vehicle downtime by preventing vehicle breakdowns. 
Regarding claim 19, Berndorfer further discloses the method further comprising: 
predicting a vehicle state that includes a predicted parameter from a current vehicle state that includes a current parameter of the oil quality [0007] [0024]. 
Regarding claim 20, Berndorfer further discloses wherein the predicted parameter is time to next oil change [0024, as shown in Figures 2-4]. 
Claim(s) 2-3, 7-8, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berndorfer (US Patent Application Publication 2003/0083825) in view of Schneider (US Patent Application Publication 2014/0019068) in view of Pierro (US Patent Number 6,301,531) and further in view of Chapman (US Patent Application Publication 2015/0338386).
	Regarding claim 2, Berndorfer discloses the apparatus of claim 1 as discussed above but does not disclose wherein the indication of whether the determined oil quality meets the unacceptability criterion is transmitted to a mobile communication device over a cellular network as a text message. 
	Chapman discloses an oil quality monitoring apparatus that transmits an indication of whether a determined oil quality meets an unacceptability criterion to a mobile communication device (30) over a cellular network as a text message [0039] [0057] [0062]. 
	Chapman teaches that replacement of the engine oil is one of the most important types of maintenance to be performed on an engine [0003]. Chapman teaches transmitting the indication to the mobile communication device allows a user to monitor the state of the engine oil or to reset the indication due to error or a change in engine oil quality [0056-0057] [0060]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmission function disclosed by Chapman with the apparatus disclosed by Berndorfer to allow a user to remotely monitor the important indication of engine oil quality and to allow a user to reset the indication due to error or a change in engine oil quality. 
	Regarding claim 3, Berndorfer, as modified by Chapman, discloses the apparatus of claim 2 as discussed above. Berndorfer does not disclose wherein the indication of whether the determined oil quality meets the unacceptability criterion is transmitted to the mobile communication device over a communications network as an email message. 
	Chapman discloses an oil quality monitoring apparatus that transmits an indication of whether a determined oil quality meets an unacceptability criterion to a mobile communication device (30) over a communications network as an email message [0039] [0057] [0062]. 
	Chapman teaches that replacement of the engine oil is one of the most important types of maintenance to be performed on an engine [0003]. Chapman teaches transmitting the indication to the mobile communication device allows a user to monitor the state of the engine oil or to reset the indication due to error or a change in engine oil quality [0056-0057] [0060] [0062]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmission function disclosed by Chapman with the apparatus disclosed by Berndorfer for the reasons specified in reference to claim 2 above. 
	Regarding claims 7-8, Berndorfer discloses the apparatus of claim 1 as discussed above but does not disclose wherein the sensor is a viscosity sensor. 
	Chapman discloses an oil quality monitoring apparatus comprising a sensor generating a signal indicative of a characteristic of the oil, wherein the sensor is a viscosity sensor [0041], 
	and a processor (300) configured to: 
	determine oil viscosity from the signal generated by the viscosity sensor [0041];
	compare the oil viscosity with the unacceptability criterion [0041]; and
	compel an indicator to indicate that the oil quality meets the unacceptability criterion responsive to the comparing of the oil viscosity against the unacceptability criterion [0041] [0043] [0067]. 
	Chapman teaches that the viscosity can be used to determine the type of oil used by the vehicle and can be used to predict oil life [0037] [0043]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the viscosity sensor disclosed by Chapman with the apparatus disclosed by Berndorfer to detect the type of oil used by the vehicle or to predict the oil life. 
Regarding claim 12, Berndorfer discloses the vehicle of claim 11 as discussed above but does not disclose wherein the indication of whether the determined oil quality meets the unacceptability criterion is transmitted to a mobile communication device. 
	Chapman discloses an oil quality monitoring apparatus that transmits an indication of whether a determined oil quality meets an unacceptability criterion to a mobile communication device (30) [0039] [0057] [0062]. 
	Chapman teaches that replacement of the engine oil is one of the most important types of maintenance to be performed on an engine [0003]. Chapman teaches transmitting the indication to the mobile communication device allows a user to monitor the state of the engine oil or to reset the indication due to error or a change in engine oil quality [0056-0057] [0060]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmission function disclosed by Chapman with the vehicle disclosed by Berndorfer to allow a user to remotely monitor the important indication of engine oil quality and to allow a user to reset the indication due to error or a change in engine oil quality. 
Regarding claim 18, Berndorfer discloses the apparatus of claim 1 as discussed above but does not disclose the processor is further configured to determine the oil quality from a signal generated by another sensor. 
	Chapman discloses an oil quality monitoring apparatus comprising a processor (300) configured to: 
	determine oil quality from a signal generated by an oil quality sensor [0030] [0041];
	compare the oil quality with the unacceptability criterion [0041]; and
	compel an indicator to indicate that the oil quality meets the unacceptability criterion responsive to the comparing of the oil quality against the unacceptability criterion [0041] [0043] [0067]. 
	Chapman teaches that the viscosity can be used to determine the type of oil used by the vehicle and can be used to predict oil life [0037] [0043]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the viscosity sensor disclosed by Chapman with the apparatus disclosed by Berndorfer to detect the type of oil used by the vehicle or to predict the oil life. 
Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berndorfer (US Patent Application Publication 2003/0083825) in view of Schneider (US Patent Application Publication 2014/0019068) in view of Pierro (US Patent Number 6,301,531) and further in view of Dvorak (US Patent Application Publication 2014/0365144). 
	Regarding claim 5, Berndorfer et al., discloses the apparatus of claim 1 as discussed above. 
	Dvorak further discloses the apparatus further comprising a database (140) implemented on the server and configured to store the oil quality information transmitted thereto [0062] [0083-0084]. 
	Dvorak teaches that transmitting the indication to the server makes the transmitted information available to a product provider site such as an engine lubricant distributor or supplier [0077]. Dvorak teaches that vehicle fleet operators can use the indications to improve productivity by increasing the oil change interval when appropriate [0014]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmission to the database disclosed by Dvorak with the apparatus disclosed by Berndorfer, as modified by Schneider, to allow the oil quality to be available to a product provider site or to improve vehicle fleet productivity. 
	Regarding claim 6, Berndorfer, as modified by Schneider and Dvorak, discloses the apparatus of claim 5 as discussed above. 
	Dvorak further discloses wherein the database contains maintenance records of the vehicle [0084]. 
	Dvorak teaches that transmitting the indication to the server makes the transmitted information available to a product provider site such as an engine lubricant distributor or supplier [0077]. Dvorak teaches that vehicle fleet operators can use the indications to improve productivity by increasing the oil change interval when appropriate [0014]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmission to the database disclosed by Dvorak with the apparatus disclosed by Berndorfer, as modified by Schneider, to allow the oil quality to be available to a product provider site or to improve vehicle fleet productivity.  
	Regarding claim 14, Berndorfer, as modified by Schneider, discloses the vehicle of claim 11 as discussed above. 
	Dvorak further discloses the apparatus further comprising a database (140) implemented on the server and configured to store the oil quality information transmitted thereto [0062] [0083-0084]. 
	Dvorak teaches that transmitting the indication to the server makes the transmitted information available to a product provider site such as an engine lubricant distributor or supplier [0077]. Dvorak teaches that vehicle fleet operators can use the indications to improve productivity by increasing the oil change interval when appropriate [0014]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmission to the database disclosed by Dvorak with the vehicle disclosed by Berndorfer, as modified by Schneider, to allow the oil quality to be available to a product provider site or to improve vehicle fleet productivity. 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747